NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



 EDWARD SCANLON, IV
                                     Civ. No. 16-4465 (RMB-JS)
               Plaintiff
      v.
                                              OPINION
 VALERIA LAWSON, et al.,                      (SEALED)
               Defendants

APPEARANCES:

Kevin T. Flood, Esq.
Law Office of Kevin T. Flood, Esq., LLC
181 Route 206
Hillsborough, New Jersey 08844
          On behalf of Plaintiff

Justin Robert White, Esq.
Testa Heck Testa & White, PA
424 W. Landis Avenue
Vineland, New Jersey 08360
          On behalf of Defendant Wesley Jordan


BUMB, United States District Judge

     Plaintiff Edward Scanlon IV brought this action under 42

U.S.C. § 1983, the New Jersey Civil Rights Act (“NJCRA”) § 10:6-

2; and the New Jersey Tort Claims Act (“NJTCA”) § 59:1-1 et seq.

As to Defendant Wesley Jordan (“Jordan”), Plaintiff alleges
         This matter now comes before the Court upon Defendant

Wesley Jordan’s (“Jordan”) Motion for Summary Judgment (“Jordan’s

Mot. for Summ. J.,” ECF No. 117); Brief in Supp. of Jordan’s Mot.

for Summ. J., (“Jordan’s Brief,” ECF No. 117-1); Statement of

Material Facts in Support of Jordan’s Mot. for Summ. J. (“Jordan’s

SOMF,” ECF No. 117-2); Plaintiff’s Opposition to Summary Judgment

Motions (“Pl’s Opp. Brief,” ECF No. 130); Plaintiff’s Reply to

Statement of Material Facts in Support of Defendant Wesley Jordan’s

Motion for Summary Judgment (“Pl’s Reply to Jordan’s SOMF,” ECF

No. 130-2); Plaintiff’s Counter-statement of Material Facts (ECF

No. 130-5); and Reply Brief in Supp. of Jordan’s Mot. for Summ. J.

(“Reply Brief,” ECF No. 141).

     Pursuant to Federal Rule of Civil Procedure 78(b), the Court

will determine the motion for summary judgment on the briefs

without oral argument. For the reasons set forth below, the Court

grants Jordan’s motion for summary judgment because Plaintiff’s

claims are barred by the statute of limitations.

I.   PROCEDURAL BACKGROUND

     Plaintiff filed this action in the New Jersey Superior Court,

Law Division, Cumberland County on March 29, 2016, alleging civil

rights violations under 42 U.S.C. § 1983; the New Jersey Civil

Rights Act § 10:6-2; and tort claims under the New Jersey law,

N.J.S.A. § 59:1-1 et seq. (Compl., ECF NO. 1-1 at 8-18.) The

                                2
defendants      to     the     original         complaint      were     Valeria      Lawson

(“Lawson”), 1        Felix        Mickens           (“Mickens”),       Robert       Balicki

(“Balicki”),     Veronica           Surrency        (“Surrency”),      Michael      Baruzza

(“Baruzza”),         and     John     and/or         Jane   Does      1-45       (fictitious

individuals)     and        ABC     Corps.      1-45    (fictitious      corporations).

(Compl., ECF No. 1-1 at 10-11.) The action arose out of incidents

alleged    to   have        occurred       at   the    Cumberland      County      Juvenile

Detention Center in March 2012. (Id. at 8.)




     Defendants removed the action to this Court on July 22, 2016.

(Notice of Removal, ECF No. 1.) On July 29, 2016, Gregory R. Bueno,

Deputy    Attorney         General    of     New     Jersey,   entered       a    Notice   of

Appearance on behalf of Mickens. (Not. of Appearance, ECF No. 4.)

On August 3, 2016, Balicki, Surrency and Baruzza, represented by

Patrick J. Madden, Esq., filed an answer to the original complaint,




1 Plaintiff sued “Valerie” Lawson and Lawson corrected her name
to “Valeria” upon answering the complaint. (Answer, ECF No. 26
at 1.)
                                                3
and a cross-claim for contribution and indemnification against

Lawson and Mickens. (Answer, ECF No. 6.)

     On September 28, 2016, Plaintiff sought an order for release

of records from the State of New Jersey, Department of Children

and Families (“DCF”), and the Court granted the request, subject

to in camera review prior to disclosure to Plaintiff. (Order, ECF

No. 18.) On December 12, 2016, the Court entered a Discovery

Consent Confidentiality Order. (Order, ECF No. 23.)

     On December 22, 2016, Gregory R. Bueno, Deputy Attorney

General, filed a Notice of Appearance and Waiver of Service on

behalf of Lawson, and Lawson filed an answer to the original

complaint on January 9, 2017. (Notice of Appearance, ECF No. 24;

Waiver of Service, ECF No. 25; Answer, ECF No. 26.) On May 9, 2017,

the Court completed in camera review of discovery documents and

sent the documents to Plaintiff’s counsel. 2 Plaintiff received

several extensions of time to file a motion to amend the complaint,

and filed a motion to amend the complaint on July 21, 2017, and a

corrected motion on July 26, 2017. (ECF Nos. 39-44.)

     The motion to amend was granted on October 20, 2017. (Order,

ECF No. 56.) Plaintiff filed a redacted amended complaint on

October 26, 2017, and later filed an unredacted amended complaint.




2 The Court resent the documents to Plaintiff’s counsel on May 25,
2017, after the correct address was provided. (Letter Order, ECF
No. 37.)
                                4
(Am. Compl., ECF Nos. 58, 88.) The amended complaint added claims

against     William   M.   Burke   (“Burke”)   Supervisor,   Compliance

Monitoring Unit, New Jersey Juvenile Justice System (“JJC”); Bobby

Stubbs (“Stubbs”) Senior Juvenile Detention Officer at CCJDC;

David Fuentes (“Fuentes”) Juvenile Detention Officer at CCJDC;

Harold Cooper (“Cooper”) Senior Juvenile Detention Officer at

CCJDC; Wesley Jordan (“Jordan”) Juvenile Detention Officer at

CCJDC; and Carol Warren LPN (“Warren”), at CCJDC. (Am. Compl., ECF

No. 88, ¶¶23-32.)

     Burke, Lawson and Mickens, represented by Gregory R. Bueno,

Deputy Attorney General, filed an answer to the amended complaint

on December 26, 2017. (Answer, ECF No. 74.) 3 Jordan, represented

by Justin R. White, Esq, filed an answer to the amended complaint

on February 6, 2018. (Answer, ECF No. 84.) Warren and Fuentes,

represented by Daniel E. Rybeck, Esq., entered an answer to the

amended complaint, with a cross-claim for contribution and/or

indemnification by the remaining defendants, on February 15, 2018.

(Answer, ECF No. 85.) Jordan filed the present motion for summary

judgment on August 15, 2019. (“Jordan’s Mot. for Summ. J.,” ECF

No. 117.)




3
  On October 10, 2018, Michael Vomacka, Deputy Attorney General,
was substituted as counsel for Lawson, Mickens and Burke.
(Substitution of Attorney, ECF No. 101).
                                    5
II.    THE AMENDED COMPLAINT

       Plaintiff alleged the following in the amended complaint.

Plaintiff was born on April 1, 1996, and was a minor at all relevant

times alleged in the amended complaint. (Am. Compl., ¶19, ECF No.

88.)




                                 6
     Lawson,   Mickens      and   Burke   of   the   New   Jersey   JJC   “were

responsible for ensuring that the JJC complies with state and

federal law.” (Id., ¶¶21 22, 23.) Balicki, Warden of CCJDC, and

Baruzza, Division Head of CCJDC, are also named as defendants.

(Id., ¶¶25-27.)

     In Count One, Plaintiff alleges violations of substantive due

process for excessive use of force, inhumane conditions, lack of

health care and failure to protect from harm under 42 U.S.C. §

1983. (Id., ¶¶36-43.) Count Two of the amended complaint is for

the same conduct in violation of the New Jersey Civil Rights Act,

N.J.S.A. § 10:6-2. (Id., ¶¶44-47.)

     For   Count   Three,    Plaintiff    alleges    negligence     under   New

Jersey state law. (Id., ¶¶48-51.) In Count Four, Plaintiff alleges

           Defendants’ actions and failure(s) to act
           constituted   a  failure    to   act   and/or
           discipline,  which   proximately   caused   a
           violation of plaintiffs’ civil rights to
           procedural and substantive due process with

                                      7
            violations      are   made     actionable     by     the
            N.J.C.R.A.

            Defendants knew or should have known of the
            violation of plaintiffs’ rights, and acted and
            failed to act so as to permit the violation of
            plaintiffs’   rights    intentionally   and/or
            recklessly and with deliberate indifference.

            Defendants owed Plaintiff a duty of care under
            common law and under N.J.S.A. §2A:4A-21 and
            N.J.A.C. §§ 13:95-8.9, 13:101-1.1

            Defendants Breach[ed] Those Duties by their
            Acts and Omissions.

            Defendants’ breach of duty was the proximate
            cause    of    Plaintiff’s   physical    and
            psychological injuries.

(Am. Compl., ¶¶53-57, ECF No. 88.) Count Five is for punitive

damages under New Jersey law. (Id., ¶¶58-61.) Counts Six and Seven

are for intentional and negligent infliction of emotional distress

under New Jersey law. (Id., ¶¶62-69.)

     Count Eight is alleged against Jordan, Stubbs and Fuentes for

excessive     force   in   violation     of    the   Fourth    and   Fourteenth

Amendments. (Id., ¶¶70-72.) Counts Nine and Ten are alleged against

Balicki, Surrency, Cooper, Baruzza, Burke, Lawson and Mickens for

supervisory     liability    of   their       subordinates’    violations   of

Plaintiff’s constitutional rights in violation of 42 U.S.C. § 1983.

(Id., ¶¶73-88.)

III. DISCUSSION

     A.     Summary Judgment Standard of Review



                                       8
     Summary judgment is proper where the moving party “shows that

there is no genuine dispute as to any material fact,” and the

moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a); Daubert v. NRA Group, LLC, 861 F.3d 382, 388 (3d

Cir. 2017). The burden then shifts to the nonmovant to show, beyond

the pleadings, “‘that there is a genuine issue for trial.” Id. at

391 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)

(emphasis in Daubert)).

          A party asserting that a fact cannot be or is
          genuinely disputed must support the assertion
          by:
               (A) citing to particular parts of
               materials   in   the   record,   including
               depositions, documents, electronically
               stored    information,    affidavits    or
               declarations,   stipulations    (including
               those made for purposes of the motion
               only),      admissions,      interrogatory
               answers, or other materials; or

               (B) showing that the materials cited do
               not establish the absence or presence of
               a genuine dispute, or that an adverse
               party cannot produce admissible evidence
               to support the fact.


Fed. R. Civ. P. 56(c)(1). “At the summary judgment stage, facts

must be viewed in the light most favorable to the nonmoving party

only if there is a ‘genuine’ dispute as to those facts.” Scott v.

Harris, 550 U.S. 372, 380 (2007) (citing Fed. Rule Civ. Proc.

56(c)).

          If a party fails to properly support an
          assertion of fact or fails to properly address

                                9
            another party's assertion of fact as required
            by Rule 56(c), the court may:

                 (1) give an opportunity to           properly
                 support or address the fact;

                 (2) consider the fact        undisputed      for
                 purposes of the motion;

                 (3) grant summary judgment if the motion
                 and supporting materials--including the
                 facts considered undisputed--show that
                 the movant is entitled to it; or

                 (4) issue any other appropriate order.

Fed. R. Civ. P. 56(e).

      B.    Undisputed Material Facts

      The   following   are   undisputed   material   facts    relevant   to

Jordan’s motion for summary judgment based on the statute of

limitations:

  •   Plaintiff’s claims against Jordan arise out of a series of
      alleged incidents that took place between March 2, 2012 and
      March 5, 2012. (Jordan’s SOMF ¶2, ECF No. 117-2; Exhibit A,
      ¶8, ECF No. 117-5.)

  •




                                    10
•   Plaintiff’s (initial) Complaint was filed in the New Jersey
    Superior Court on March 29, 2016. (Id., ¶32; Ex. B, ECF No.
    117-6.)

•   Plaintiff’s complaint named as defendants Valerie Lawson,
    Felix Mickens, Robert Balicki, Veronica Surrency, Michael
    Baruzza and various fictitious “John Doe” defendants. (Id.,
    ¶34.)

•   Plaintiff’s complaint did not name Wesley       Jordan   as   a
    defendant. (Id., ¶35; Ex. C, ECF No. 117-7.)

•   On or about October 5, 2016, defendants Balicki, Surrency and
    Baruzza provided Rule 26 initial disclosures to Plaintiff
    (the “Disclosures”). (Id., ¶36; Ex. C.)

•   The Disclosures identified to Plaintiff ten individuals
    likely to have discoverable information. (Id., ¶37; Ex. C.)




                              11
    •   On July 21, 2017, Plaintiff moved before the Court to file
        his amended complaint. (Pl’s SOMF, ¶40, ECF No. 117-2; ECF
        Nos. 42 and 44).




    •   Plaintiff filed his Amended Complaint on October 26, 2017.
        (Id., ¶43; ECF No. 58.)

    •   Jordan answered the amended complaint and set forth various
        defenses including the defense that “[t]he Plaintiff’s
        Amended Complaint is barred by the applicable statute of
        limitations.” (Id., ¶46; Ex. D, p. 13, ECF No. 117-8.)

        C.   Statute of limitations

        Jordan seeks summary judgment on the basis that all claims

against him are barred by the statute of limitations. (Jordan’s

Brief, ECF No. 117-1 at 9.) 5 He contends that Plaintiff’s state



5 Jordan also moves for summary judgment on the basis that
Plaintiff’s tort claims are barred due to his failure to comply
with the procedural requirements of the New Jersey Tort Claims
Act. (Jordan’s Brief, ECF No. 11-7 at 13.) The Court need not reach
                                  12
law claims are subject to a two-year statute of limitations under

N.J.S.A. § 2A:14-2, and his federal claims under 42 U.S.C. § 1983

are governed by the same two-year limitations period. (Jordan’s

Brief, ECF No. 117-1 at 9.) Jordan acknowledges that Plaintiff was

a minor when the causes of action accrued, and pursuant to N.J.S.A.

§ 2A-14-21, the two-year limitations period was tolled until

Plaintiff reached the age of majority, eighteen years of age. (Id.)

Plaintiff reached the age of majority on April 1, 2014. (Id. at

10.)   Jordan   asserts   Plaintiff’s   personal   injury   claims   were,

therefore, required to be filed by April 1, 2016. (Id.) Plaintiff,

however, did not file an amended complaint against Jordan until

October 26, 2017, more than one and a half years later. (Id.)

       In his motion, Jordan anticipates that Plaintiff will argue

that   his   amended   complaint   “relates   back”   to    his   original

complaint, filed on March 29, 2016. (Id.) Jordan asserts, however,

that the claims against him should not relate back under Federal

Rule of Civil Procedure 15(c)(1)(A) because Plaintiff failed to

exercise due diligence to substitute Wesley Jordan for a “John

Doe” defendant named in the original complaint. (Id. at 10-12.)

Additionally, Jordan asserts Plaintiff knew or should have known




this issue because all of Plaintiff’s claims against Jordan are
barred by the statute of limitations.

                                   13
Jordan’s identity when he filed the original complaint. (Jordan’s

Brief, ECF No. 117-1 at 12.)

     Jordan also contends the amended complaint should not relate

back to the original complaint pursuant to Federal Rule of Civil

Procedure 15(c)(1)(C) because Jordan did not have notice of the

Plaintiff’s lawsuit until January 2018. (Id.) Jordan left his

employment with Cumberland County and moved to North Carolina

almost one year prior to the day Plaintiff filed his original

complaint. (Id.)

     Plaintiff opposes summary judgment on statute of limitations

grounds. (Pl’s Opp. Brief, ECF No. 130 at 10.)




6




                               14
                     relate back to the original complaint under

Federal Rule of Civil Procedure 15(c)(1)(A) because New Jersey’s

fictitious   party   rule   allows    relation   back   where   Plaintiff

diligently sought to identify the defendant’s true name. (Pl’s

Opp. Brief, ECF No. 130 at 12.) Plaintiff asserts the following

facts in support of his diligence in amending his complaint to

identify Wesley Jordan by name.




                                     15
     Plaintiff       asserts    his    counsel     could   not     identify



                       when he received the initial disclosures from

Patrick    Madden,    Esq.     (Id.   at    16.)    Even   after    the   initial

disclosures, Plaintiff contends his counsel did not have detailed

information. (Id. at 16-17.)

     On December 12, 2016, Magistrate Judge Joel Schneider entered

a Discovery Consent Confidentiality Order signed by all parties.

(Id. at 17.) On or after January 12, 2017, Plaintiff’s counsel

received discovery, bate stamped Balicki000001-Balicki000776, from

Mark W. Strasle, Esq. of the firm Madden & Madden, P.A., which

detailed                              . (Id.) At a status conference before




7 Plaintiff’s Brief contains typographical errors concerning the
discovery dates, which fell in the year 2016 not 2012. (Pl’s Brief,
ECF No. 130 at 16-17.)
                                           16
Magistrate    Judge     Schneider       on     January     23,   2017,    Plaintiff’s

counsel informed the Court that he could now amend the complaint

to add new parties but he was not sure whether there would be

additional    parties        to   add   after    receiving       further    discovery

regarding the DCF report. (Pl’s Opp. Brief, ECF No. 130 at 17.)

Amendment    of   the    pleadings       was    put   on    hold   pending    further

discovery. (Id.)

       Discovery regarding the DCF report was subject to in camera

review by Magistrate Judge Schneider. (Id. at 18.) On or about May

9, 2017, in camera review was completed and discovery provided to

plaintiff counsel’s office for “Attorney Eyes Only.” (Id.) At a

telephone status conference on June 15, 2017, the parties discussed

amending the complaint (Id.; Certification of Kevin T. Flood, ECF

No. 130-7, ¶¶14-16.) On June 15, 2017, Magistrate Judge Schneider

entered the following: “AMENDED SCHEDULING ORDER: Plaintiff shall

file   his   motion     to    amend     his    pleading     without      prejudice   to

defendants’ right to assert timeliness defenses by 7/17/2017.”

(Id., ¶20.) On July 13, 2017, Magistrate Judge Schneider extended

the date for plaintiff to amend his pleading to July 21, 2017.

(Id., ¶21.)

       Plaintiff also submits that his allegations against Jordan

should relate back to the original complaint under Federal Rule of

Civil Procedure 15(c)(1)(C) because



                                          17
administrative proceedings in 2012. (Pl’s Opp. Brief, ECF No. 130

at 20.) Plaintiff contends there is no prejudice because Jordan

should have known this might result in a subsequent lawsuit against

him and that he was the John Doe named in the original complaint.

(Pl’s Opp. Brief, ECF No. 130 at 20.)

      In reply, Jordan contends the following are undisputed facts

entitling him to summary judgment:

  •   Plaintiff’s claims against him arose on March 2-5, 2012 and
      the State of New Jersey conducted an investigation into the
      incident;

  •   The State’s written investigative materials included numerous
      interviews and statements that identify Jordan by name;




  •   Edward Scanlon had been represented by legal counsel as to
      the civil claims asserted in this lawsuit since no later than
      September 18, 2012;

  •   Scanlon turned 18 years of age and reached legal adulthood on
      April 1, 2014;

  •   Scanlon’s (original) complaint was filed in the New Jersey
      Superior Court on March 29, 2016;

  •   Scanlon’s complaint was filed when he was of the age 19 years
      and 363 days;

  •   Scanlon’s complaint did not name Wesley Jordan as a defendant;

  •   On or about October 5, 2016, defendants Balicki, Surrency and
      Baruzza provided Rule 26 initial disclosures;

  •   The October 5, 2016 Disclosures identified



                                 18
                 ;

  •   On January 12, 2017, Plaintiff receiv




  •   Plaintiff did not move to amend his complaint until July 21,
      2017, which was 289 days following the date of the
      Disclosures; and 190 days following the date that Plaintiff
      received discovery bate stamped Balicki 00001-00776.

(Reply Brief, ECF No. 141 at 2-4.)

      In particular, Jordan argues that Plaintiff’s efforts to

obtain his identity ceased no later than June 22, 2012,




          (Id. at 4.) Jordan asserts that Plaintiff and/or his

agents could have:

  •   Formally or informally interviewed any persons employed by or
      incarcerated at the CCJDC in an effort to obtain his identity;

  •   Filed requests under the Open Public Records Act (“OPRA”) in
      order to get reports and/or other documents that might
      identify the subject;

  •   Filed an OPRA request to obtain a roster of employees at the
      CCJDC;

  •   Retained an investigator to track down and identify the
      subject JDO;

  •   Searched the free, online public records databases that lists
      public employees;



                                 19
  •   Had Plaintiff talk to his fellow detainees as to the name of
      the person involved;

  •   Filed suit in order to obtain subpoena power and the ability
      to take depositions;

  •   Filed a petition under F.R.C.P. 27 and/or N.J. Ct. Rule 4:11-
      1 in order to obtain and preserve documents that would be
      pertinent in this litigation;

  •   Formally written to the CCJDC administration and demanded the
      name of the subject JDO;

  •   Formally written                                      an unredacted and
      complete version                                     .

(Reply Brief, ECF No. 141 at 4-5.)

  Jordan further argues that Plaintiff should have amended the

complaint upon receiving the Disclosures by Balicki, Surrency and

Baruzza on or about October 5, 2016 or upon receiving the documents

that were bate stamped Balicki 00001-00776, which unequivocally

showed that Wesley Jordan was the “John Doe”

       .

      C.    Analysis

      Plaintiff’s federal claims are brought under 42 U.S.C. § 1983.

Section 1983 does not create substantive rights but provides a

remedy for violation of federal rights. Dique v. New Jersey State

Police,    603   F.3d   181,   185   (3d   Cir.   2010).       Such   claims   are

characterized as personal injury claims, and state law provides

the statute of limitations. Id. (citing Cito v. Bridgewater Twp.

Police Dep't, 892 F.2d 23, 25 (3d Cir. 1989)). Under New Jersey



                                      20
law, personal injury torts are subject to a two-year statute of

limitations. Id. (citing N.J.S.A. § 2A:14-2). 8 Claims under the

New Jersey Civil Rights Act are also subject to a two-year statute

of limitations. Lapolla v. County of Union, 157 A.3d 458, 465 (N.J.

Super. Ct. App. Div. 2017) (citing N.J.S.A. § 2A:14-2(a)).

      “[T]he accrual date of a § 1983 cause of action is a question

of federal law that is not resolved by reference to state law.”

Wallace v. Kato, 549 U.S. 384, 388 (2007). A claim accrues “when

the plaintiff knew or should have known of the injury upon which

its action is based.” Kach v. Hose, 589 F.3d 626, 634 (3d Cir.

2009) (quoting Sameric Corp. v. City of Philadelphia, 142 F.3d

582, 599 (3d Cir. 1998) (citation omitted)).

      “The general rule is that state tolling principles also govern

§ 1983 claims.” Id. at 639 (citing Hardin v. Straub, 490 U.S. 536,

539, (1989)); Island Insteel Sys. v. Waters, 296 F.3d 200, 210 n.

4 (3d Cir. 2002)). In New Jersey, the statute of limitations for

personal injury claims is tolled until a minor reaches the age of

majority, age eighteen. See N.J.S.A. § 2A:14-21; N.J.S.A. § 9:17B-

1(a); Standard v. Vas, 652 A.2d 746, 749 (N.J. Super. Ct. App.




8   N.J.S.A. § 2A:14-2, provides, in pertinent part:

           Every action at law for an injury to the person
           caused by the wrongful act, neglect or default
           of any person within this State shall be
           commenced within two years next after the
           cause of any such action shall have accrued…
                                 21
Div.   1995)     (confirming   that   the   tolling   period   ends   upon   a

claimant’s eighteenth birthday).

       There is no dispute that Plaintiff was born on April 1, 1996.

Thus, he was a minor at the time

                                                                       Under

New Jersey law, the statute of limitations was tolled until he

turned eighteen on April 1, 2014. Therefore, any action against

Wesley Jordan had to be filed by April 1, 2016. The amended

complaint, substituting Wesley Jordan for “John Doe,” was not filed

until October 26, 2017.

            1.     Relation back under FRCP 15(c)(1)(A)

       “Rule 15(c) of the Federal Rules of Civil Procedure governs

when an amended pleading ‘relates back’ to the date of a timely

filed original pleading and is thus itself timely even though it

was filed outside an applicable statute of limitations.” Krupski

v. Costa Crociere S. p. A., 560 U.S. 538, 541 (2010). Plaintiff

contends his claims against Jordan should relate back to the

original complaint, filed on March 29, 2016. An amendment can

relate back to the date of the original pleading when the law that

provides the applicable statute of limitations allows relation

back, and the amendment asserts a claim or defense that arose out

of the conduct, transaction, or occurrence set out in the original

pleading. Fed. Rule Civ. P. 15(c)(1)(A),(B). New Jersey Court Rule

4:26-4 applies to actions in which fictitious parties are named

                                      22
when the defendant’s true name is unknown to the plaintiff. 9 It

provides:

            if the defendant's true name is unknown to the
            plaintiff, process may issue against the
            defendant under a fictitious name, stating it
            to be fictitious and adding an appropriate
            description sufficient for identification.
            Plaintiff shall on motion, prior to judgment,
            amend the complaint to state defendant's true
            name, such motion to be accompanied by an
            affidavit stating the manner in which that
            information was obtained.

            If, however, defendant acknowledges his or her
            true name by written appearance or orally in
            open court, the complaint may be amended
            without notice and affidavit. No final
            judgment shall be entered against a person
            designated by a fictitious name.

N.J. Ct. R. 4:26-4.

     To take advantage of the fictitious party rule, a plaintiff

must exercise due diligence to discover the defendant’s true name

before and after filing the complaint. DeRienzo v. Harvard Indus.,

Inc., 357 F.3d 348, 353 (3d Cir. 2004) (citing Farrell v. Votator

Div. of Chemetron Corp., 62 N.J. 111, 299 A.2d 394, 396 (1973);

Claypotch v. Heller, Inc., 360 N.J.Super. 472, 823 A.2d 844, 848–

49 (2003)). The rule is unavailable if a plaintiff should have

known, by exercise of due diligence, the defendant's identity prior




9 New Jersey Rule 4:9-3, allowing relation back of amendments, is
not applicable where a plaintiff filed suit against fictitious
parties “presupposing a need for later amendment, rather than
mistakenly identifying incorrect defendants.” McGill v. John Does
A-Z, 541 F. App’x 225, 227-28 (3d Cir. 2013).
                                 23
to the expiration of the statute of limitations. DiRienzo, 357

F.3d at 353 (citing Mears v. Sandoz Pharms., Inc., 693 A.2d 558,

561–63 (N.J. Super. Ct. App. Div. 1997)).

      The meaning of due diligence varies with the facts of each

case. Id. at 354 (quoting O'Keeffe v. Snyder, 416 A.2d 862, 873

(N.J. 1980)). However, at a minimum, “plaintiffs must ‘investigate

all potentially responsible parties in a timely manner’ in order

to satisfy the diligence requirement.” Id. (quoting Matynska v.

Fried, 811 A.2d 456, 457 (N.J. 2002)). In addition, application of

the rule must not prejudice the defendant. Id. at 353-54 (citing

Farrell, 299 A.2d at 400; Mears, 693 A.2d at 563–64.))

      As laid out above, the following facts are not in dispute.

Plaintiff’s counsel was retained sometime before September 18,

2012, when he filed a notice of Plaintiff’s claims pursuant to the

New   Jersey   Tort   Claim   Act;   and   Plaintiff’s   father   contacted

Plaintiff’s counsel when he received                                      ,

and he sent counsel the report. Jordan’s SOMF, ¶29, ECF No. 117-

2; Ex. N, ECF No. 117-18; Ex. A, ECF No. 130-8 at 3.) At that time,

Plaintiff’s counsel was certainly on notice that he would have to

learn the name of the officer whose name was withheld in the

Report. Inexplicably, Plaintiff’s counsel did nothing to discover

the unknown officer’s identity for nearly four years, when he filed

a complaint against “John Doe” on March 29, 2016, with only days

remaining on the statute of limitations. The “John Doe” designation

                                     24
was a general one; it did not identify the John Doe



     As Jordan correctly points out, records identifying Wesley

Jordan were potentially available through a request under the New

Jersey Open Public Records Act, N.J.S.A. § 47:1A-5. See Monaco v.

City of Camden, 366 F. App’x 330, 334 (3d Cir. 2010) (finding the

plaintiff was not diligent before expiration of the statute of

limitations when he failed to take any additional actions after

first request to identify the defendant failed.) After




     Moreover, counsel could also have formally or informally

interviewed CCJDC staff, former staff or CCJDC residents in an

attempt to learn the identify of the unknown officer. Given that



                                                      he could also

have questioned Plaintiff whether Jordan was the unknown officer.

If Plaintiff still could not remember, Plaintiff’s counsel could

have asked Plaintiff the names of the other juveniles

                      and sought the identity of the officer from

them.



                               25
     Most importantly, if counsel had filed the complaint sooner,

he could have used formal discovery methods to obtain John Doe’s

identity. Waiting until the statute of limitations was within two

days of expiring to file the complaint without knowing the identity

of the officer was very risky. Efforts to identify the defendant

after filing the complaint do not make up for lack of diligence in

the years prior to filing. McGill v. John Does A-Z, 541 F. App’x

225, 228 (3d Cir. 2013). To be clear, the Court is not suggesting

that any of the foregoing measures would have born fruit. But that

is no excuse for not trying. It is not the results but the efforts

that matter here.

     Moreover,    upon   filing   the    complaint,     Plaintiff’s   counsel

should have immediately taken steps to learn “John Doe’s” identity.

After the complaint was filed in March and removed to this Court

in July 2016, Plaintiff’s counsel asked to reschedule the initial

status conference for September 22, 2016. (Letter, ECF No. 11.) On

September 28, 2016, approximately six months after the complaint

was filed, Plaintiff’s counsel sought a court order for release of

records

          (Order, ECF Nos. 18, 19.)

                                                    ,   Plaintiff’s   counsel

received    initial   disclosures   in    October   2016   that   identified

Jordan by name. (Ex. C, ECF No. 117-7 at 3.) Plaintiff’s counsel

explains “even after having receiving these initial disclosures,

                                    26
I   still   did   not   have   the   discovery     or    detailed     information

regarding                                                       to make my own

independent evaluation as to who else was involved, and their level

involvement.” (Cert. of Counsel, ECF No. 130-7, ¶9.) It is hard to

understand what more counsel needed: the Disclosures identified

                         .   By   this    point   in    time,   the   statute   of

limitations had expired six months earlier. Still, counsel did not

seek leave to file an amended complaint.

      On January 12, 2017, Plaintiff’s counsel received discovery

that further identified



                                                  (Cert. of Counsel, ECF No.

130-7, ¶¶11-13.) Plaintiff’s counsel recalls discussing, in a

status conference with Magistrate Judge Schneider on January 23,

2017, amending the complaint to add new parties (Id., ¶14.) During

this conference, Plaintiff’s counsel informed the Court that he

would be able to amend the complaint based upon what he reviewed

in discovery stamped Balicki000001-Balicki000776. However, he was

not sure if he would need to amend the complaint again after

getting                      . (Id., ¶15.) Thus, amending the complaint

was put on hold so Plaintiff’s counsel would not have to go through

the process of amending the complaint twice if any other parties

could be added based on the DCF documents. (Id., ¶16.) This was a



                                         27
poorly   calculated      risk   by    Plaintiff’s       counsel,    given   the

expiration of the statute of limitations.

      Plaintiff received                           in May 2017. (Order, ECF

Nos. 35, 37.) There was a status conference on June 15, 2017, where

the   issue   of   the   deadline    for    Plaintiff   to   file   an   amended

complaint was addressed. (ECF No. 38.) The next day, an Amended

Scheduling Order was entered, which provided “By July 17, 2017,

plaintiff shall file his motion to amend his pleadings without

prejudice to defendants’ right to assert timeliness defenses.”

Plaintiff’s counsel was on notice that Defendants preserved their

statute of limitations defense. Even then, Plaintiff’s counsel

sought and received a short extension to file a motion to amend.

(Order, ECF No. 40.)

      The due diligence requirement of New Jersey Court Rule 4:26-

4 required Plaintiff to investigate all potential responsible

parties in a timely manner. DeRienzo 357 F.3d at 353. Plaintiff’s

counsel did not do so. See Padilla v. Township of Cherry Hill, 110

F. App’x 272, 277 (3d Cir. 2004) (waiting more than 14 months to

amend complaint after defendants’ names were made known to the

plaintiff through initial disclosures demonstrates a lack of due

diligence); cf. Worthy v. Kennedy Health System, 140 A.3d 584, 594

(N.J. Super Ct. App. Div. 2016) (finding the plaintiff exercised

due diligence by moving to amend her complaint within days of

learning the defendant’s identity.) As set forth above, counsel

                                       28
not only failed to act in a timely manner, he, in essence, failed

to act at all once Plaintiff’s father gave him

                          Doing   nothing   does   not    equate   to   due

diligence. It is unfortunate, indeed. For the foregoing reasons,

the Court is constrained to find that Plaintiff cannot avail

himself of Rule 15(c)(1)(A) for the amendment to relate back to

the original complaint.

          2.   Relation back under FRCP 15(c)(1)(C)

     An amendment can also relate back to the date of the original

pleading under Rule 15 when

          (C) the amendment changes the party or the
          naming of the party against whom a claim is
          asserted, if Rule 15(c)(1)(B) is satisfied and
          if, within the period provided by Rule 4(m)
          for serving the summons and complaint, the
          party to be brought in by amendment:

               (i) received such notice of          the
               action   that it  will  not           be
               prejudiced in defending on           the
               merits; and

               (ii) knew or should have known that
               the action would have been brought
               against it, but for a mistake
               concerning   the   proper   party's
               identity.

Fed. R. Civ. P. 15(c)(1)(C). At the time the original pleading was

filed, Rule 4(m) provided 120 days to serve the summons and

complaint. (Fed. R. Civ. P. 4, effective December 1, 2015).

     “Rule 15(c)(1)(C)(ii) asks what the prospective defendant

knew or should have known during the Rule 4(m) period, not what

                                  29
the plaintiff knew or should have known at the time of filing her

original complaint.” Krupski, 560 U.S. at 548. “The only question

under Rule 15(c)(1)(C)(ii) … is whether [the added party] knew or

should have known that, absent some mistake, the action would have

been    brought   against   him.”   Krupski,    560    U.S.   at    549.   “The

reasonableness of the mistake is not itself at issue.” Id.

            A prospective defendant who legitimately
            believed that the limitations period had
            passed without any attempt to sue him has a
            strong interest in repose. But repose would be
            a windfall for a prospective defendant who
            understood, or who should have understood,
            that he escaped suit during the limitations
            period    only    because     the    plaintiff
            misunderstood a crucial fact about his
            identity.

            ...

            When   the   original    complaint   and   the
            plaintiff's conduct compel the conclusion that
            the failure to name the prospective defendant
            in the original complaint was the result of a
            fully informed decision as opposed to a
            mistake concerning the proper defendant's
            identity,    the    requirements    of    Rule
            15(c)(1)(C)(ii) are not met.

Krupski, 560 U.S. at 550-52.        Pursuant    to    the   Third   Circuit’s

decision in Varlack v. SWC Caribbean, Inc., 10 “the plaintiff's lack

of knowledge of a particular defendant's identity can be a mistake

under    Rule   15(c)(3)(B).”   Singletary     v.    Pennsylvania    Dep't   of

Corr., 266 F.3d 186, 201 (3d Cir. 2001).



10   Varlack, 550 F.2d 171, 174 (3d Cir. 977).
                                     30
       Notice to the newly named defendant may be imputed by sharing

an attorney with an original defendant or by an identity of

interest with an originally named defendant. Singletary, 266 F.3d

at 196-97. “[T]he relevant issue is whether [the newly named

defendant] has a sufficient identity of interest with an originally

named defendant to impute the notice that defendant received to

[the    newly   named    defendant].”       Id.   at   198.      Absent   other

circumstances permitting an inference that notice was actually

received, a non-management employee does not share a sufficient

identity of interest with his employer so that notice to the

employer can be imputed to the employee for Rule 15(c)(3) purposes.

Singletary, 266 F.3d at 200.

       Jordan did not share an attorney with any original defendant

at any time. Moreover, Plaintiff has not submitted any evidence

that Jordan was notified of the lawsuit before the statute of

limitations expired.

       At the time the original complaint was filed, Jordan was no

longer employed by any of the original supervisory defendants and

Jordan had moved out of New Jersey. (Jordan’s SOMF ¶47; Ex. O, ECF

No. 117-9.) Notice of the lawsuit to Jordan’s former supervisors

cannot be imputed to Jordan under Rule 15(c)(3). See Garvin v.

City of Philadelphia, 354 F.3d 215, 227 (3d Cir. 2003) (individual

police officers were non-managerial employees with insufficient

nexus   of   interests   to   impute    notice    under   Fed.    R.   Civ.   P.

                                       31
15(c)(3)(A)).    Therefore,   the   amendment   adding   Jordan   as   a

defendant to the complaint does not relate back to the original

complaint.

IV. CONCLUSION

     For the reasons discussed above, Defendant Wesley Jordan’s

motion for summary judgment is granted and the claims against him

are dismissed with prejudice.



An appropriate order follows.



Date: February 6, 2020

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                    32
